                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                       (Greenbelt)


   PRISCA O. OBELEAGU, individually and
   on behalf of all similarly situated persons

                                        Plaintiff,

                                                         CIVIL ACTION NO: 8:18-cv-00392-PX
                         v.

   NAVIENT SOLUTIONS, LLC, et al.

                                     Defendants.

                              JOINT NOTICE OF SETTLEMENT

       The parties are pleased to report that this matter has settled on an individual basis in all

respects. The parties are currently preparing a written settlement agreement. Shortly thereafter, the

parties will be filing a request for dismissal with prejudice.

[signatures to follow]

                                                      Respectfully submitted,



 MORRIS PALERM, LLC                                   SAUL EWING ARNSTEIN & LEHR LLP



   /s/Douglas N. Gottron_______                           /s/ Geoffrey M. Gamble________
  Douglas N. Gottron (Bar No. 06881)                     Geoffrey M. Gamble (Bar No. 28919)
  Terry E. Morris (Bar No. 17735)                        Lockwood Place
  2 Barrister’s Place                                    500 E. Pratt Street – 8th Floor
  751 Rockville Pike                                     Baltimore, Maryland 21202
  Rockville, Maryland 20852                              Telephone: (410) 332-8975
  Telephone: (301) 424-6290                              geoff.gamble@saul.com
  dgottron@morrispalerm.com
  tmorris@morrispalerm.com                               Lisa M. Simonetti (admitted pro hac vice)
  Counsel for Plaintiff                                  Email: SimonettiL@gtlaw.com
                                                         GREENBERG TRAURIG, LLP
                                                         1840 Century Park East, Suite 1900


                                                     1
                           Los Angeles, CA 90067
                           Tel: (310) 586-7700; Fax: (310) 586-7800

                           Counsel for Defendants




Dated: June 21, 2019




                       2
                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing document has been
electronically served on all counsel listed below through the Court’s filing system on this 21st day
of June 2019.

                              Geoffrey M. Gamble (Bar No. 28919)
                              Lockwood Place
                              500 E. Pratt Street – 8th Floor
                              Baltimore, Maryland 21202
                              Telephone: (410) 332-8975
                              geoff.gamble@saul.com

                              Lisa M. Simonetti (admitted pro hac vice)
                              Email: SimonettiL@gtlaw.com
                              GREENBERG TRAURIG, LLP
                              1840 Century Park East, Suite 1900
                              Los Angeles, CA 90067
                              Tel: (310) 586-7700; Fax: (310) 586-7800

                              Counsel for Defendants




                                                     /s/ Terry E. Morris
                                                     Terry Morris




                                                 3
